             Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF PENNSYLVANIA

 TELETRACKING TECHNOLOGIES, INC.
                                                       Civil Action No. 2:21-cv-1186
                     Plaintiff,

 v.

 UNIVERSITY OF COLORADO HEALTH,

                     Defendant.

                                            COMPLAINT

        Plaintiff TeleTracking Technologies, Inc. (“TeleTracking”) brings this action against

University of Colorado Health “(UCHealth”) for breach of contract.

                                              PARTIES

        1.       TeleTracking is a Delaware corporation with its principal place of business located

at The Times Building, 336 Fourth Avenue, Pittsburgh, PA 15222.

        2.       UCHealth is a not-for-profit corporation with its principal place of business at

12605 E. 16th Avenue, Aurora, CO 80045.

                                   JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1332, as there

is diversity of citizenship between the parties and the amount in controversy exceeds seventy-five

thousand dollars.

        4.       Venue is appropriate in this Court because the Plaintiff’s headquarters are within

this judicial district, and a substantial portion of the events giving rise to the claim occurred in this

judicial district.

                                       BACKGROUND

        5.       TeleTracking is a software technology leader, providing hospitals and health



                                                   1
             Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 2 of 7




systems with critical operational solutions to ensure that no patient waits for the care they need.

        6.      TeleTracking and UCHealth entered into a TeleTracking Subscription and License

Agreement (“TSLA”), effective October 19, 2016, which governs UCHealth’s use of

TeleTracking’s software and information. A true and correct copy of the TSLA is attached hereto

as Exhibit A.

        7.      The TSLA provides that TeleTracking would make the “Subscription Service” or

“Software”, as those terms are defined in the TSLA, available to UCHealth in accordance with the

TSLA. Ex. A, § 2.

        8.      The TSLA provides that the applicable fees for the Subscription Service and/or

Software would be set forth in an Order Form, which was defined as a “separate ordering document

… which references and is executed by both parties pursuant to the terms and conditions of the

[TSLA], and under which [UCHealth] subscribes to the Subscription Service, licenses Software,

or purchases Support or Professional Services for a Designated Facility or Designated Area for the

period of time specified therein.” Id., §§ 1, 3(a)-(b).

        9.      With respect to payment of fees, the TSLA provides:

                All fees for the Subscription Service, Software, Professional Services, and
                Support will be invoiced to Client in accordance with the relevant Order
                Form. Except as otherwise set forth in an Order Form, all fees and expenses
                due hereunder (except fees subject to reasonable and good faith dispute)
                will be due and payable within thirty (30) days of invoice date and are
                quoted and payable in United States Dollars…

Id., § 12(a).

        10.     The TSLA also states that “all recurring fees during a Subscription Term, non-

perpetual License Term, or Support Term are subject to an annual increase of 5% as of the twelve

(12) month anniversary of each Start Date for the applicable Subscription Term, License Term, or

Support Term.” Id., § 12(b).



                                                  2
           Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 3 of 7




        11.     Notably, the TSLA provides that:

        Except as otherwise agreed to in an Order Form, all fees and payment obligations
        for the Subscription Service, Software, and Support under any and all Order Forms
        are non-cancelable and all undisputed payments made are non-refundable. All
        payment obligations for Professional Services actually provided to [UCHealth]
        under any and all Order Forms are non-cancelable and amounts paid are non-
        refundable.

Id., § 12(e).

        12.     With respect to its term, the TSLA provides that the “term of this TSLA commences

on the Effective Date and continues until the later of five (5) years or the expiration of termination

of all Order Forms and SOWs hereunder.” Id., § 19(a).

        13.     With respect to early termination, the TSLA provides:

        Either party may terminate this [TSLA] or an Order Form: (i) upon thirty {30}
        days’ prior written notice to the other party of a material breach by the other party
        if such breach remains uncured at the expiration of such notice period; or (ii)
        immediately in the event the other party becomes the subject of a petition in
        bankruptcy or any other proceeding relating to insolvency, receivership, liquidation
        or assignment for the benefit of creditors. [UCHealth] may, upon one hundred and
        twenty (120) days’ written notice, terminate this Agreement or an Order Form
        for convenience. Upon such termination, [UCHealth] will pay to TeleTracking
        all fees due under the Agreement and each Order Form for any remaining
        Subscription Term, License Term, and Support Term of each Subscription
        Service or Software. Termination of this Agreement shall not be effective as to any
        (i) Order Form still in effect unless the Order Form is also expressly terminated in
        writing, or (ii) [UCHealth] Affiliate that has executed an Order Form pursuant to
        this Agreement unless the Order Form is also expressly terminated in writing by
        the applicable [UCHealth] Affiliate.

Id., § 19(e) (emphasis added).

        14.     “Agreement” is defined as, inter alia, the TSLA and “all Order Forms, exhibits,

and amendments hereto.” Id., § 1.

        15.     Section 19(b) of the TSLA provides:

        Subscription Term, License Term. Any subscription to the Subscription Service
        or license to the Software shall commence on the Start Date for the applicable
        Subscription Service or Software, and shall continue for the period set forth in the



                                                  3
           Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 4 of 7




        applicable Order Form for such Subscription Service or Software (each
        respectively, a “Subscription Term” or “License Term”)….

Id., § 19(b).

        16.     Thereafter, UCHealth submitted six (6) separate Order Forms to TeleTracking for

its various hospital facilities, pursuant to the TSLA (collectively, the “Order Forms”). True and

correct copies of the Order Forms Nos. 1-6 are attached hereto, respectively, as Exhibits B-G.

        17.     Consistent with the TSLA, the Order Forms specified the services that

TeleTracking would provide to each designated facility, as well as the applicable implementation

dates, fees, and Subscription and/or License Terms. See Exs. B-G.

        18.     The Order Forms all provide that they are “subject to, and governed by, the

additional terms and conditions in the TSLA.” Exs. B-G, Other Terms and Conditions, ¶ 1.

        19.     In addition, Order Form No. 6 explicitly provides: “This Order Form is non-

cancellable during the License/Subscription Term…” Ex. G, ¶ 4.

        20.     Consistent with the payment terms in the TSLA, the Order Forms provide that

UCHealth “shall pay all monthly fees for the Subscription Service, Software, and Support for each

solution at each Designated Facility commencing on the first day of the month following the

applicable Start Date, and continuing monthly through the end of the applicable Subscription

Term, License Term, and Support Term, payable net thirty (30) days from the date of the invoice.”

Exs. B-G, Payment Terms and Schedule.

        21.     TeleTracking performed all obligations owed to UCHealth under the TSLA and

Order Forms.

        22.     On June 2, 2020, prior to the expiration of the Subscription and/or License Terms

set forth in the Order Forms, UCHealth sent a letter to TeleTracking, stating:




                                                4
            Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 5 of 7




       this letter should serve as notice of UCHealth’s intent to terminate all
       remaining agreements with TeleTracking and all underlying order forms
       inclusive of all financial obligations therein with such termination to be
       effective as of December 31, 2020….

(the “Termination Letter”). A true and correct copy of the Termination Letter is attached hereto as

Exhibit H.

       23.     UCHealth never claimed that TeleTracking breached the TSLA in any way, nor is

there any basis to do so. Therefore, UCHealth was purportedly attempting to terminate the TSLA

and Order Forms early for “convenience” under Section 19(e) of the TSLA. Ex. A, §19(e); Ex. H.

       24.     Section 19(e) of the TSLA, however, requires that upon termination for

convenience, “[UCHealth] will pay to TeleTracking all fees due under the Agreement and each

Order Form for any remaining Subscription Term, License Term, and Support Term of each

Subscription Service or Software.” Ex. A, §19(e) (emphasis added).

       25.     Accordingly, TeleTracking continued to send UCHealth monthly invoices after the

noticed termination date of December 31, 2020, pursuant to the TSLA and the Order Forms. See

Exs. A-G.

       26.     Pursuant to the terms of the TSLA and the Order Forms, payment of the Invoices

was due “net thirty (30) days from the date of the invoice.” Ex. A, § 12(a); Exs. B-G, Payment

Terms and Schedule.

       27.     As of August 30, 2021, TeleTracking has sent UCHealth 98 invoices that have not

been paid, which total $397,778.71 (the “Invoices”).

       28.     On June 1, 2021, TeleTracking sent UCHealth a letter, informing UCHealth that it

was in breach of the TSLA for failure to pay the Invoices (the “Notice of Breach”). A true and

correct copy of the Notice of Breach is attached hereto as Exhibit I.




                                                 5
          Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 6 of 7




       29.        UCHealth’s total balance for the remaining terms of the TSLA and Order Forms

thereunder is $1,060,690.28 (the “Total Balance”) with $397,778.71 invoiced through August

2021, and a remaining unbilled balance of $662,911.57.

       30.        UCHealth has failed to pay any of the Invoices, and therefore is in breach of the

TSLA and Order Forms thereunder.

       31.        UCHealth has disputed that it owes any additional money towards the Total

Balance and has unequivocally stated that it does not intend to pay any future invoices.

       32.        Accordingly, UCHealth’s conduct also amounts to an anticipatory breach of the

TSLA and Order Forms thereunder, with respect to the amounts not yet invoiced.

       33.        TeleTracking has suffered and will continue to suffer damages until it is paid in

full, per the terms of the TSLA and the Order Forms thereunder.

                           COUNT I – BREACH OF CONTRACT

       34.        TeleTracking incorporates the preceding paragraphs as though set forth in full.

       35.        UCHealth terminated the TSLA and all Order Forms thereunder prior to the end of

their terms.

       36.        Pursuant to the TSLA, which governs each of the Order Forms, UCHealth could

terminate the TSLA or the Order Forms for convenience, provided that UCHealth “pay to

TeleTracking all fees due under the Agreement and each Order Form for any remaining

Subscription Term, License Term, and Support Term of each Subscription Service or Software.”

Ex. A. § 19(e).

       37.        The fees for the remainder of the Subscription and License Terms in the Order

Forms total $1,060,690.28.

       38.        UCHeath has refused to pay TeleTracking $1,060,690.28 or any of the Invoices




                                                   6
          Case 2:21-cv-01186-DSC Document 1 Filed 09/03/21 Page 7 of 7




remitted, which refusal constitutes a breach of the TSLA and Order Forms thereunder.

       39.     UCHealth has unequivocally stated that it does not intend to pay any future

invoices, which constitutes an anticipatory breach of the TSLA and Order Forms thereunder, with

respect to invoices that have noy yet been issued.

       40.     TeleTracking is entitled to damages for UCHealth’s breach and anticipatory breach

of the TSLA and Order Forms thereunder in an amount not less than $1,060,690.28.

       41.     TeleTracking is entitled to prejudgment interest on the amount due under the TSLA

and Order Forms in accordance with Pennsylvania law.

       WHEREFORE, Plaintiff TeleTracking Technologies, Inc. demands judgment against

Defendant University of Colorado Health in the amount of no less than $1,060,690.28, plus pre-

judgment interest and any such further relief as the Court may deem appropriate.

                                 JURY TRIAL DEMAND

       TeleTracking demands a jury trial on all issues.


Date: September 3, 2021                              Respectfully submitted,

                                                     /s/Jayme L. Butcher
                                                     Jayme L. Butcher, PA ID #87568
                                                     Shawna J. Henry, PA ID #316881
                                                     BLANK ROME LLP
                                                     501 Grant Street, Suite 850
                                                     Pittsburgh, PA 15219
                                                     (412) 932-2801 (phone)
                                                     (412) 932-2777 (fax)
                                                     Email: jbutcher@blankrome.com
                                                             shenry@blankrome.com

                                                     Counsel for Plaintiff TeleTracking
                                                     Technologies, Inc.




                                                7
